Title: From Thomas Jefferson to Jeremiah Wadsworth, 11 May 1791
From: Jefferson, Thomas
To: Wadsworth, Jeremiah



Sir
Philadelphia May 11. 1791.

I have duly recieved your favour of April 20. The exemption from the Droit d’Aubaine in the French West Indies, has been for some time past a subject of attention. As the National assembly were abolishing it in France for all nations, I desired our Chargé des affaires there to see that the decree should be extended to all the dominions of France. His letters assure me that it will be done, so  as to remove this grievance hereafter. With respect to the past, I believe it has been judicially determined in France that the exemption given by our treaty did not extend to their foreign possessions. Should Mr. Johnston however be disposed to try this matter, it will be requisite for him to obtain from Port au prince an authenticated record of the proceedings in his case. It would seem also that those in the case of the gentleman of Curracoa might be useful. These should be transmitted to some person in Paris to sollicit the government for him. Tho’ it is not permitted that our Chargé des affaires there, or any where, should act as the private agent or sollicitor for any individual, yet he will lend his aid and influence whenever it may be just and useful, by official application. I have the honour to be with great esteem, Sir, your most obedt. and most humble servt,

Th: Jefferson

